UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 21, 2014 (May 14, 2014) Date of Report (Date of earliest event reported) BOSTON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54586 27-0801073 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification No.) 1750 Elm Street, Manchester, NH 03104 (Address of principal executive offices)(Zip Code) (603)935-9799 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 FR 240.13e-4(c)) 17290363v.1 1 Item 1.01 Entry into a Material Definitive Agreement On May 14, 2014, Boston Therapeutics, Inc. (the “Company”), entered into a definitive Marketing Agreement (the “Agreement”) with Benchworks SD LLC (“Benchworks”), acompany engaged in the marketing, promotion and offering for distribution and sale of pharmaceutical, healthcare and consumer products. Under the terms of the Agreement, the Company has granted Benchworks the exclusive right to promote, market, sell and distribute SUGARDOWN®, the Company’s dietary supplement that supports healthy blood sugar, in North America (the “Territory”) for an initial term of one year, subject to extension in accordance with the terms of the Agreement. Benchworks is responsible for and bears the expense for marketing and commercializing SUGARDOWN®, including the creation and payment for marketing, creative and promotional materials.The Agreement defines certain minimum net sales levels that Benchworks must achieve to maintain exclusivity; and the Agreement also provides for net sales splits with Benchworks receiving 65% of the first $10 million in net sales from the sale of SUGARDOWN® in the Territory, with a declining share to 50% for net sales in excess of $40 million. General Information The foregoing is not a complete summary of the terms of the transaction contemplated by the Marketing Agreement. A press release issued by the Company in connection with entrance into the Marketing Agreement is filed with this report as Exhibit99.1. Item9.01 Financial Statements and Exhibits. (d) Exhibits. None. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOSTON THERAPEUTICS, INC. Date:May 21, 2014 By: /s/David Platt, Ph.D David Platt Chief Executive Officer 3 ExhibitIndex Exhibit No. Description Press Release dated May 20, 2014 17290363v.1 4
